Citation Nr: 0632698	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  97-33 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.  
.  

REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Oakland, 
California (the RO).

Procedural history

The veteran served on active duty from March 1965 to January 
1968 and from September 1977 to February 1983.  Service in 
Vietnam is indicated by the evidence of record.

In October 1996, the veteran filed a claim of entitlement to 
service connection for peripheral neuropathy due to herbicide 
exposure. In a March 1997 decision, service connection for 
peripheral neuropathy was denied. The veteran disagreed with 
that denial in April 1997 and a December 1997 memorandum from 
the veteran's representative was accepted in lieu of VA Form 
9 as a timely substantive appeal.

In August 2000, the Board remanded this case for additional 
evidentiary development, which was accomplished. In October 
2003, the RO again denied service connection for peripheral 
neuropathy. The case was returned to the Board.
In February 2004, the Board remanded the issue of the 
veteran's entitlement to service connection for peripheral 
neuropathy to the VA Appeals Management Center (AMC) in 
Washington, DC. The purpose of the remand was to schedule a 
VA examination in order to determine whether peripheral 
neuropathy existed and, if so, whether it was related to the 
veteran's presumed exposure to herbicides in Vietnam. In 
November 2004, the AMC issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim. The 
veteran's VA claims folder was thereupon returned to the 
Board. 

In March 2005, it was again remanded to the RO via the AMC 
for clarification of the medical evidence.  The requested 
development has been completed. In April 2006 the AMC issued 
another SSOC which again denied the veteran's claim.  The 
matter was then returned to the Board.  A decision on the 
merits will be rendered below.  

Issue not on appeal

In its February 2004 decision, the Board denied the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected post-traumatic stress disorder (PTSD). 
The Board's decision is final. See 38 C.F.R. § 20.1100 
(2006). That issue will be discussed no further herein.

The Board's February 2004 decision also made mention of other 
issues which had been rated during the appeal period but 
which were not before the Board. For the sake of brevity, 
that discussion will not be repeated. The only issue 
currently before the Board is listed on the first page of 
this remand.


FINDING OF FACT

The competent and probative evidence of record is against a 
finding that the veteran is currently suffering from 
peripheral neuropathy.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
March 1997.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, several 
years after the initial rating decision, furnishing the 
veteran with VCAA notice prior to the adjudication in March 
1997 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error. See 
VAOGCPREC 7-2004

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated October 23, 2002 
by which the veteran was advised of the provisions relating 
to the VCAA.  Specifically, he was advised that VA would 
obtain all evidence kept by the VA and any other Federal 
agency.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The VCAA letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide an adequate description 
of the records.   Moreover, the letter specifically advised 
the veteran of the elements of a successful claim of 
entitlement to service connection.  

Finally, the October 2002 VCAA letter expressly notified the 
veteran that he should "tell us about any additional 
information or evidence" that would support his claim.  and 
further directed the veteran that he could submit any such 
information directly to VA   This instruction complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Moreover, the veteran received specific 
notice of those elements in a March 2006 letter and again in 
the April 2006 SSOC.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, over the lengthy course of this appeal he has 
personally submitted evidence and argument in support of his 
claim, the tenor of which leads the Board to conclude that he 
is well informed and aware of his obligations.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's Social Security 
Administration (SSA) disability records, private treatment 
records and VA treatment records, which were associated with 
his claims folder.  In April 2004, as directed in a prior 
Board remand, the veteran was referred for a VA compensation 
and pension examination, the contents of which will be 
discussed in greater detail below.  

With respect to the veteran's service medical records, the 
Board notes that the records for the veteran's first period 
of service are unavailable.  The Board's August 2000 remand 
specifically directed the RO to make additional attempts to 
obtain those records.  To the extent practicable, the RO has 
complied with the directions of the August 2000 remand.  
However, it is clear that the records are unavailable.  
Because these records have not been located after multiple 
attempts, the Board believes that an additional remand to 
conduct a further search would be an exercise in futility. 
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  In any 
event, as discussed below the outcome of this case hinges 
upon the lack of a current diagnosis of peripheral 
neuropathy, not what occurred in service.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In September 1997, the veteran 
presented sworn testimony before a RO hearing officer.  The 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992). A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).
Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

The diseases which are deemed associated with herbicide 
exposure do include acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e) (2006); see also 38 U.S.C.A. § 
1116(f) (West 2002).   However, acute and subacute peripheral 
neuropathy is defined as transient peripheral neuropathy that 
appears within weeks or months of exposure and resolves 
within two years of the date of onset.  See 38 C.F.R. 
§ 3.309(e), Note 2 (2006).  
Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).



Analysis

The veteran is seeking entitlement to service connection of 
peripheral neuropathy.  Essentially, he contends that he is 
suffering from this disability and that it is due to presumed 
herbicide exposure during service in Vietnam during the 
Vietnam War.  For the reasons and bases set out below, the 
Board has determined that the evidence of record does not 
support a finding of entitlement to service connection.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.  

The veteran submitted his claim in October 1996.  At that 
time, a private neurologist's report from February 1996 
indicated the possibility of "some early" peripheral 
neuropathy.  However, VA medical examinations conducted in 
February 1997 and June 2003 did not include a diagnosis of  
peripheral neuropathy.  Moreover, the veteran's medical VA 
treatment records do not show any treatment for peripheral 
neuropathy.  

Pursuant to the Board's February 2004 remand, in April 2004 
the veteran was referred for a VA examination to determine 
whether or not he suffered from peripheral neuropathy.  The 
VA examiner noted that the veteran appeared to suffer from 
some symptoms of peripheral neuropathy but that his 
neurological examination was within normal limits.  Symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not in and of themselves constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The conclusion that the veteran does not suffer from 
currently diagnosed peripheral neuropathy was further 
supported by EMG and nerve conduction testing undertaken in 
May 2004.  The findings based on the objective testing were 
that "there was no evidence of a peripheral neuropathy."  

In summary, a review of the competent medical evidence of 
record collected over the past 10 years simply does not 
include a single confirmed diagnosis of peripheral 
neuropathy.  This, notwithstanding specific efforts on the 
part of the Board to verify that peripheral neuropathy in 
fact existed.  The somewhat vague and tenuous finding of the 
private neurologist in February 1996, which formed the 
foundation for the veteran's claim for service connection in 
October 1996, has not been replicated or verified.

To the extent that the veteran himself has contended that he 
has been diagnosed with peripheral neuropathy, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Accordingly, the first element of service connection, current 
disability has not been met and the veteran's claim fails on 
this basis alone. See Brammer, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  The benefit 
sought on appeal is therefore denied.  

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

Turning to element (2), in-service incurrence of disease or 
injury, the Board 
Will separately discuss disease and injury.

With respect to disease, the Board observes that the 
veteran's service medical records for his period of service 
between September 1977 and February 1983 are pertinently 
negative for any diagnosis of peripheral neuropathy.  
Moreover, although as discussed above the veteran's service 
medical records are unavailable for his period of service 
between March 1965 and January 1968, a review of the 
veteran's prior service medical history obtained with his 
July 1977 entrance examination specifically states that there 
were no disabilities from the prior period of service and 
does not show any diagnosis of peripheral neuropathy.  
Peripheral neuropathy is not even suggested in the evidence 
until the February 1996 private examination which indicated 
that early peripheral neuropathy could be possible.  
Therefore, element (2), in-service incurrence of illness is 
not met.  

Turning to in-service incurrence of injury, the evidence of 
record shows that the veteran had service in Vietnam.  The 
statutory presumptions of Agent Orange exposure due to 
Vietnam service are therefore applicable.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  Accordingly, Hickson element (2), 
has been met to that extent.  

Regarding Hickson element (3), medical nexus, as is discussed 
above there is no current diagnosis of peripheral neuropathy, 
so it logically follows that there can be no competent 
medical evidence seeking to provide a link between the 
veteran's in-service injury and Agent Orange exposure.  The 
Board notes that no such evidence is of record.  [The April 
2004 VA examiner specifically concluded that even if the 
veteran had a documented diagnosis it would not be related to 
any event in service.]  Accordingly, Hickson element (3) is 
also not met.  The claim fails on that basis as well.  
 
In conclusion, for the reasons and bases set out above, the 
Board has determined that the medical evidence of record 
demonstrates that the veteran does not suffer from peripheral 
neuropathy. Therefore, entitlement to service connection is 
not shown and the benefit sought on appeal is denied.  




ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


